DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites, “a proximity sensor configured to detect a proximal presence of a detectable tag on the surgical instrument to the proximity sensor; and 
a controller configured to respond to the proximity sensor detecting the proximal
presence of the surgical instrument by enabling the communications link between the
receiver and a transmitter of the surgical instrument to be established.”
	There is no antecedent basis for the claimed “the proximal
presence of the surgical instrument” emphasis added.
	Claim 18 recites, “a receiver configured to receive data transmitted from the surgical instrument over a communications link using a communications protocol;
a proximity sensor configured to detect a proximal presence of a detectable tag on
the surgical instrument to the proximity sensor; and
a controller configured to respond to the receiver detecting a proximal transmitter
operating according to the communications protocol and the proximity sensor not detecting
the proximal presence of the surgical instrument by issuing an alert that the surgical
instrument is not properly attached to the surgical robot arm.”
	The claim limitations are inconsistent since the claim recites several elements in the claim wherein the elements are not properly distinctly recited in the claim.
	The limitations, “the proximity sensor not detecting the proximal presence of …” and “the receiver detecting a proximal transmitter” each lack antecedent basis.  

Claim 20 recites, “a proximity sensor configured to detect a proximal presence of a detectable tag on the surgical instrument to the proximity sensor; and
a controller configured to respond to the proximity sensor detecting the proximal presence of the surgical instrument by enabling the communications link between the receiver and a transmitter of the surgical instrument to be established.”
There is no antecedent basis for the claimed, “the proximal presence of the surgical instrument”, emphasis added.
The rest of the claims are rejected for having similar deficiencies or for depending on a rejected base claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. application 15621524.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, U.S. application 15621524 discloses a  robot comprising: 
a surgical robot arm being attachable to a surgical instrument (see claim 1, U.S. application 15621524), the arm comprising: 
a receiver configured to receive data transmitted from the surgical instrument over a communications link (see claim 1, U.S. application 15621524); and 
a proximity sensor configured to detect a proximal presence of a detectable tag on the surgical instrument to the proximity sensor (see claim 1, U.S. application 15621524); and 
a controller configured to respond to the proximity sensor detecting the proximal presence of the surgical instrument by enabling the communications link between the receiver and a transmitter of the surgical instrument to be established (see claim 1, U.S. application 15621524). 
Regarding claim 2, U.S. application 15621524 discloses the robot as claimed in claim 1, wherein the robot comprises a base and the surgical robot arm comprises a proximal end and a distal end, the surgical robot arm extending from the proximal end to the distal end via a series of links interspersed by articulations, wherein the proximal end of the surgical robot arm is attached to the base and the surgical robot arm is attachable to the surgical instrument at the distal end (see claim 1, U.S. application 15621524). 
Regarding claim 3, U.S. application 15621524 discloses the robot as claimed in claim 1, wherein the communications link is a short- range wireless communications link with the surgical instrument (see claim 1, U.S. application 15621524). 
Regarding claim 4, U.S. application 15621524 discloses the robot as claimed in claim 1, wherein the communications link uses a radio frequency identification protocol, and wherein the proximity sensor uses a protocol which is different from the protocol used by the communications link (see claim 1, U.S. application 15621524). 
Regarding claim 5, U.S. application 15621524 discloses the robot as claimed in claim 1, wherein the proximity sensor comprises a Hall sensor (see claim 2, U.S. application 15621524). 	
Regarding claim 6, U.S. application 15621524 discloses the robot as claimed in claim 3, wherein the short- range wireless communications link is a Near Field Communications link (see claim 3, U.S. application 15621524).
Regarding claim 7, U.S. application 15621524 discloses the robot as claimed in claim 1, wherein the data is indicative of the value of one or more parameters of the instrument (see claim 4, U.S. application 15621524).
Regarding claim 8, U.S. application 15621524 discloses the robot as claimed in claim 1, further comprising a data store, the robot configured to: receive data indicative of the surgical instrument identity; store the surgical instrument identity in the data store; subsequently receive a parameter update indicative of a surgical instrument identity and other parameter data; and only store the other parameter data of the parameter update if the surgical instrument identity of the parameter update matches the surgical instrument identity in the data store (see claim 6, U.S. application 15621524).
Regarding claim 9, U.S. application 15621524 discloses the robot as claimed in claim 1, the receiver being comprised within an arm transceiver, and the transmitter being comprised within an instrument transceiver (see claim 7, 17, U.S. application 15621524).
Regarding claim 10, U.S. application 15621524 discloses the robot as claimed in claim 9, wherein the controller is configured to, in response to the communications link being established, control the arm transceiver to query the instrument transceiver over the communications link for the data (see claim 8, U.S. application 15621524).
Regarding claim 11, U.S. application 15621524 discloses the robot as claimed in claim 9, wherein the arm transceiver is configured to periodically send data indicative of surgical instrument usage data to the instrument transceiver for storing in an instrument data store (see claim 9, U.S. application 15621524). 
Regarding claim 12, U.S. application 15621524 discloses the robot as claimed in claim 9, wherein the proximity sensor is configured to detect that the surgical instrument has been detached from the surgical robot arm, and wherein the controller is configured to respond to the detected detachment by controlling the arm transceiver to transmit data indicative of surgical instrument usage data to the instrument transceiver over the communications link (see claim 11, U.S. application 15621524). 
Regarding claim 13, U.S. application 15621524 discloses the robot as claimed in claim 1, wherein the surgical robot arm comprises a robot arm interface configured to mechanically interface a surgical instrument interface of the surgical instrument, and wherein the proximity sensor is located adjacent the robot arm interface (see claims 1, 11, 18, U.S. application 15621524). 
Regarding claim 14, U.S. application 15621524 discloses the surgical robot as claimed in claim 1, further comprising a surgical instrument, the surgical instrument (see claim 1, U.S. application 15621524) comprising: 
a transmitter configured to transmit data over the communications link to the receiver (see claims 1, 7, 8, U.S. application 15621524); and 
a detectable tag configured to be detectable by the proximity sensor (see claim 1, 15, U.S. application 15621524). 
Regarding claim 15, U.S. application 15621524 discloses the robot as claimed in claim 14, the receiver being comprised within an arm transceiver, and the transmitter being comprised within an instrument transceiver (see claims 1, 7, 8, U.S. application 15621524), wherein the surgical instrument further comprises a data store configured to store data indicative of surgical instrument usage data received from the arm transceiver (see claims 1, 5, 7, 8, 12, U.S. application 15621524).  
Regarding claim 16, U.S. application 15621524 discloses the robot as claimed in claim 14, wherein the surgical robot arm comprises a robot arm interface configured to mechanically interface a surgical instrument interface of the surgical instrument, and wherein the proximity sensor is located adjacent the robot arm interface, wherein the surgical instrument comprises a surgical instrument interface configured to mechanically interface the robot arm interface, and wherein the detectable tag is located adjacent the surgical instrument interface proximal to the proximity sensor when the surgical instrument is attached to the surgical robot arm (see claims 1, 7, 8, 11, 14, 15, 18 U.S. application 15621524).
Regarding claim 18, U.S. application 15621524 discloses a robot comprising: 
a surgical robot arm being attachable to a surgical instrument, the surgical robot arm (see claims 1, 7, 8, U.S. application 15621524), comprising: 
a receiver configured to receive data transmitted from the surgical instrument over a communications link using a communications protocol (see claims 1, 7, 8, U.S. application 15621524); 
a proximity sensor configured to detect a proximal presence of a detectable tag on the surgical instrument to the proximity sensor (see claims 1, 7, 8, U.S. application 15621524); and 
a controller configured to respond to the receiver detecting a proximal transmitter operating according to the communications protocol and the proximity sensor not detecting the proximal presence of the surgical instrument by issuing an alert that the surgical instrument is not properly attached to the surgical robot arm (see claims 1, 19, U.S. application 15621524);.
Regarding claim 19, U.S. application 15621524 discloses the robot as claimed in claim 18, wherein the controller is further configured to respond to the receiver detecting a proximal transmitter operating according to the communications protocol and the proximity sensor not detecting the proximal presence of the surgical instrument by preventing manipulation of the surgical instrument (see claims 1, 19, 20, U.S. application 15621524). 
Regarding claim 20, U.S. application 15621524 discloses a surgical robot arm configured to be attached to a surgical instrument (see claims 1, 19, 20, U.S. application 15621524), the surgical robot arm comprising: 
a receiver configured to receive data transmitted from the surgical instrument over a communications link (see claims 1, 19, 20, U.S. application 15621524); and 
a proximity sensor configured to detect a proximal presence of a detectable tag on the surgical instrument to the proximity sensor (see claims 1, 19, 20, U.S. application 15621524); and 
a controller configured to respond to the proximity sensor detecting the proximal presence of the surgical instrument by enabling the communications link between the receiver and a transmitter of the surgical instrument to be established (see claims 1, 19, 20, U.S. application 15621524).  

Allowable subject matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims of U.S. application 15621524 DO NOT discloses Claim 17 the robot as claimed in claim 1, wherein the arm comprises a further proximity sensor, wherein the proximity sensor detects the presence of the detectable tag at a first separation from the proximity sensor and the further proximity sensor detects the presence of the detectable tag at a second separation from the further proximity sensor, the second separation being less than the first separation 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-4, 7, 9, 11, 13-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al (US 20140081455).
Regarding claim 1 Goldberg discloses a robot comprising:
a surgical robot arm (140a, fig. 1; sec 0045, 0046, 0048, 0057) being attachable to a surgical instrument (102a-c, 102, 103; sec 0041, 0045, 0046, 0048, 0052, 0057; fig. 1), the arm comprising: 
a receiver (receiver is embedded in 104a-d; sec 0069) configured to receive data transmitted from the surgical instrument (102a-c, 102, 103; sec 0041, 0045, 0046, 0048, 0052, 0057; fig. 1) over a communications link (sec 0069); and 
a proximity sensor (an identifier reader e.g. RFID tag sensors, magnetic tag i.e. magnetic strip  or magnetic medium readers, barcode reader, etc; sec 0068; an identifier reader located in close proximity to the manipulator interface assemblies senses i.e. detects proximal presence of surgical instruments to it, sec 0074, 0075) configured to detect a proximal presence of a detectable tag (RFID tag sensors, magnetic tag i.e. magnetic strip  or magnetic medium readers to sense the proximity of the RFID tags, Magnetic tags, etc; sec 0068) on the surgical instrument to the proximity sensor (sec 0075; the position of surgical instrument 102a-c relative to other objects is detected e.g. the robot arm); and 
a controller (controller 150 is distributed over several devices to include the surgical arm140, devices 110, 130, etc for transmission of data to and from or between the devices; fig. 1; sec 0059, sec 0074)  configured to respond to the proximity sensor detecting the proximal presence of the surgical instrument by enabling the communications link between the receiver and a transmitter of the surgical instrument to be established (after detecting provimal presence, the controller responds by enabling or establishing a communications link between the receiver and a transmitter sec 0068, 0074, 0075).
Regarding claim 2 Goldberg discloses the robot as claimed in claim 1, wherein the robot comprises a base (see base in fig. 1 to which four arms 140a-d are attached or extend from; sec 0045, 0046, 0057; see also support structure that supports the arm; sec 0069) and the surgical robot arm comprises a proximal end and a distal end, the surgical robot arm extending from the proximal end to the distal end via a series of links (e.g. 104a, 106a, 102a; fig. 1; sec 0045, 0046, 0048, 0057, 0069) interspersed by articulations (where links are attached sec 0045, 0046, 0048, 0057, 0069), wherein the proximal end of the surgical robot arm is attached to the base (see base in fig. 1 to which four arms 140a-d are attached or extend from; sec 0045, 0046, 0057) and the surgical robot arm is attachable to the surgical instrument (102a-c, 102, 103; sec 0041, 0045, 0046, 0048, 0052, 0057; fig. 1) at the distal end.  
Regarding claim 3 Goldberg discloses the robot as claimed in claim 1, wherein the communications link is a short- range wireless communications link with the surgical instrument (Goldberg discloses using various wireless communication protocols and insists that the electronic devices be in close proximity it implies that the wireless communications protocols in Goldberg is short- range wireless communications link; sec 0068, 0074).
Regarding claim 4 Goldberg discloses the robot as claimed in claim 1, wherein the communications link uses a radio frequency identification protocol, and wherein the proximity sensor (sec 0075; the position of surgical instrument 102a-c relative to other objects is detected e.g. the robot arm) uses a protocol (using a barcode reader protocol, using magnetic medium reader protocol, etc; sec 0068, 0073) which is different from the protocol used by the communications link (Goldberg suggests using different types of wireless communication protocols which are all different from each other, as such it is Goldberg discloses that the barcode reader protocol, using magnetic medium reader protocol are all different protocols which are also further different from the various wireless communication protocols disclosed by Goldberg; sec 0068, 0069, 0073 ).  
Regarding claim 7 Goldberg discloses the robot as claimed in claim 1, wherein the data is indicative of the value of one or more parameters of the instrument (value of parameters of surgical instrument e.g. unique identifier, number of usage, type of instrument sec 0067; also see applicant’s pub sec 0008).
Regarding claim 9 Goldberg discloses the robot as claimed in claim 1, wherein the receiver is comprised within an arm transceiver, and the transmitter is comprised within an instrument transceiver (sec 0069-0075).
Regarding claim 11 Goldberg discloses the robot as claimed in claim 9, wherein the arm transceiver is configured to periodically send data indicative of surgical instrument usage data to the instrument transceiver for storing in an instrument data store (data is sent both ways, including usage data; sec 0067-0075).
Regarding claim 13 Goldberg discloses the robot as claimed in claim 1, wherein the surgical robot arm comprises a robot arm interface configured to mechanically interface a surgical instrument interface of the surgical instrument, and wherein the proximity sensor is located adjacent the robot arm interface (sec 0067-0075, figs. 1-3).
Regarding claim 14 Goldberg discloses the robot as claimed in claim 1, further comprising a surgical instrument, the surgical instrument comprising:
a transmitter configured to transmit data over the communications link to the receiver (sec 0067-0075); and
a detectable tag configured to be detectable by the proximity sensor (sec 0067-0075).
Regarding claim 15 Goldberg discloses the surgical robot as claimed in claim 14, the receiver being comprised within an arm transceiver, and the transmitter being comprised within an instrument transceiver, wherein the surgical instrument further comprises a data store (memories) configured to store data indicative of surgical instrument usage data received from the arm transceiver (sec 0067-0075).
Regarding claim 16 Goldberg discloses the surgical robot as claimed in claim 14, wherein the arm comprises a robot arm interface configured to mechanically interface a surgical instrument interface of the surgical instrument, and wherein the proximity sensor is located adjacent the robot arm interface, wherein the surgical instrument comprises a surgical instrument interface configured to mechanically interface the robot arm interface, and wherein the detectable tag is located adjacent the surgical instrument interface proximal to the proximity sensor when the surgical instrument is attached to the arm (sec 0067-0075; figs. 1-3).
Regarding claim 20 Goldberg discloses a surgical robot arm (140a, fig. 1; sec 0045, 0046, 0048, 0057) configured to be attached to a surgical instrument (102a-c, 102, 103; sec 0041, 0045, 0046, 0048, 0052, 0057; fig. 1), the surgical robot arm comprising: 
a receiver (receiver is embedded in 104a-d; sec 0069) configured to receive data transmitted from the surgical instrument (102a-c, 102, 103; sec 0041, 0045, 0046, 0048, 0052, 0057; fig. 1) over a communications link (sec 0069); and 
a proximity sensor (an identifier reader e.g. RFID tag sensors, magnetic tag i.e. magnetic strip  or magnetic medium readers, barcode reader, etc; sec 0068; an identifier reader located in close proximity to the manipulator interface assemblies senses i.e. detects proximal presence of surgical instruments to it, sec 0074, 0075) configured to detect a proximal presence of a detectable tag (RFID tag sensors, magnetic tag i.e. magnetic strip  or magnetic medium readers to sense the proximity of the RFID tags, Magnetic tags, etc; sec 0068) on the surgical instrument to the proximity sensor  (sec 0075; the position of surgical instrument 102a-c relative to other objects is detected e.g. the robot arm); and 
a controller (controller 150 is distributed over several devices to include the surgical arm140, devices 110, 130, etc for transmission of data to and from or between the devices; fig. 1; sec 0059, sec 0074)  configured to respond to the proximity sensor detecting the proximal presence of the surgical instrument by enabling the communications link between the receiver and a transmitter of the surgical instrument to be established (after detecting provimal presence, the controller responds by enabling or establishing a communications link between the receiver and a transmitter sec 0068, 0074, 0075).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US 20140081455) in view of Devengenzo et la (US 20110218551)..
Regarding claim 5 Goldberg discloses the robot as claimed in claim 1, but did not particularly mention that the proximity sensor comprises a Hall sensor.  However, Devengenzo teaches of a surgical robot, wherein a proximity sensor comprises a Hall sensor (sec 0057, 0058 teaches a hall sensor in proximity to ISA 109).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Goldberg as taught by Devengenzo for the purpose of utilizing sensors with not moving parts and that provides a robust means for detecting proximity

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US 20140081455)
Regarding claim 6 Goldberg discloses the robot as claimed in claim 3, but did not particularly recite a Near Field as claimed.  However, it is well known that a short-range wireless communications link is a Near Field Communications link i.e. communications between two electronic devices over a distance of 4 cm (1​1⁄2 in) or less are near filed communications. (Since Goldberg discloses using various wireless communication protocols and did not limit the distance between the communicating devices and insist that the electronic devices be in close proximity it implies that the wireless communications protocols in Goldberg will be obvious to one having ordinary skill in the art to include near field communications; sec 0068, 0074).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US 20140081455) in view of Faul (US 20110015521).
Regarding claim 10 Goldberg discloses the robot as claimed in claim 9, but did not particularly recite querying the instrument transceiver as claimed.  However, Faul teaches of a surgical robot (abstract, sec 0009, 0025) wherein objects to be tracked are tagged with RFID tags or memory chips (sec 0071, 0072, 0074).  Faul further teaches that in order to track these objects a wired or wireless communication link e.g. RFID, Bluetooth, Nearfield and other types of communication protocols or links must be established (sec 0071, 0072) between the tracker and the tag.  In response to the query signal the tag sends data to a tracker having a processor.  The data is then distributed to other components of the surgical robot.  Faul further teaches using a controller to track the tag by querying the tag on the object that is tracked (sec 0072, 0073) so that data can be sent to the tracker or processor from the tag on the object in response to the query signal.    
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Goldberg as taught by Faul for the purpose to of avoiding cost (Faul sec 0073) and further for the purpose of securely and controllably communicating data from the tag to the tracker only when queried by the tracker so as to avoid uncontrolled transmission of data between the tracker and the tracked object.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US 20140081455) in view of Nagashimada (US 20130023860).
Regarding claim 12 Goldberg discloses the robot as claimed in claim 9, wherein the proximity sensor is configured to detect that the surgical instrument has been detached from the arm (in sec 0068 Goldberg teaches that the proximity sensor must be in close proximity to the tag on the instrument in order for the proximity sensor to transmit or receive data including usage data from the tag, this implies that if the close proximity requirement is not satisfied i.e. when there is a detachment of the instrument from the arm the proximity sensor will not be able to communicate or receive usage data from the tag since they are not in close range after detachment; in addition the usage data indicates how many times the instrument has been used, as such one of ordinary skill will understand that the instrument has been detached from the arm by the number of times the instrument has been used,, as such it will be obvious to one of ordinary skill in the art that the Goldberg proximity sensor is capable and able to detect the detachment as claimed), and wherein the controller is configured to respond to the detected detachment by controlling the arm transceiver to transmit data indicative of surgical instrument usage data to the instrument transceiver over the short-range wireless communications link (Goldberg teaches reading and writing of data in the memories thus indicating that there is two way communication between the proximity sensor and the tag.  As such Goldberg teaches of the transmission of surgical instrument usage data both ways.  Thus Goldberg teaches of controlling the arm transceiver to transmit data indicative of surgical instrument usage data to the instrument transceiver over the short-range wireless communications link, further as such Goldberg teaches the controller is configured to respond to the detected detachment by controlling the arm transceiver to transmit data indicative of surgical instrument usage data to the instrument transceiver over the short-range wireless communications link Goldberg teaches of sec 0067-0075).
If applicant is of the notion that Goldberg does not disclose detecting detachment as claimed then the examiner introduces Nagashimada.  Nagashimada (sec 0059) teaches of a proximity sensor configured to detect that a surgical instrument has been detached from the arm.  Therefore, it would have been obvious to one having ordinary skill in the art to modify Goldberg as taught by Nagashimada for the purpose of indicating proper coupling and decoupling thereof and for efficient operation and safety thereof.


Claim 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US 20140081455) in view of Yoshizawa (US 20160250753)
Regarding claim 18 Goldberg discloses a robot comprising: 
a surgical robot arm (140a, fig. 1; sec 0045, 0046, 0048, 0057) being attachable to a surgical instrument (102a-c, 102, 103; sec 0041, 0045, 0046, 0048, 0052, 0057; fig. 1), the surgical robot arm comprising: 
a receiver (receiver is embedded in 104a-d; sec 0069) configured to receive data transmitted from the surgical instrument over a communications link using a communications protocol (using a barcode reader protocol, using magnetic medium reader protocol, etc; sec 0068, 0069, 0073); 
a proximity sensor (an identifier reader e.g. RFID tag sensors, magnetic tag i.e. magnetic strip  or magnetic medium readers, barcode reader, etc; sec 0068; an identifier reader located in close proximity to the manipulator interface assemblies senses i.e. detects proximal presence of surgical instruments to it, sec 0074, 0075) configured to detect a proximal presence of a detectable tag on the surgical instrument (RFID tag sensors, magnetic tag i.e. magnetic strip  or magnetic medium readers to sense the proximity of the RFID tags, Magnetic tags, etc; sec 0068) to the proximity sensor (sec 0075; the position of surgical instrument 102a-c relative to other objects is detected e.g. the robot arm); and 
a controller (core processor 150; sec 0074) configured to respond to the receiver detecting a proximal transmitter operating according to the communications protocol (Goldberg strictly requires that components are coupled together and be in close proximity for detecting transmitted data, as such when the components are not coupled or in close proximity there will be no detection, citing “…..the instrument being in close range, e.g., coupled or engaged, with a respective actuation interface assembly of the patient side cart….”, sec 0068; sec 0067-0075).
Goldberg did not particularly recite, “….the proximity sensor not detecting the proximal presence of the surgical instrument by issuing an alert that the surgical instrument is not properly attached to the arm”
However Yoshizawa teaches of a proximity sensor (420, fig. 2) not detecting a proximal presence of an instrument 500 by issuing an alert that the instrument is not properly attached to an arm (400, fig. 1, 2, 3; sec 0080, 0081, 0082, 0083, 0084).
It is noted that Yoshizawa did not particularly recite the instrument as a surgical instrument; however, the Yoshizawa robot is a general robot, thus it would be obvious one having ordinary skill in the art that the robot could be a surgical robot wherein the tool is a surgical instrument. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Goldberg as taught by Yoshizawa for the purpose of safety and efficiency in operating a robot.
Regarding claim 19 Goldberg discloses a robot as claimed in claim 18, wherein the controller (core processor 150; sec 0074) is further configured to respond to the receiver detecting a proximal transmitter operating according to the short-range wireless communications protocol (Goldberg strictly requires that components are coupled together and be in close proximity for detecting transmitted data, as such when the components are not coupled or in close proximity there will be no detection, citing “…..the instrument being in close range, e.g., coupled or engaged, with a respective actuation interface assembly of the patient side cart….”, sec 0068; sec 0067-0075).
Goldberg did not particularly recite, “….the proximity sensor not detecting the proximal presence of the surgical instrument by issuing an alert that the surgical instrument is not properly attached to the arm”
However Yoshizawa teaches of a proximity sensor (420, fig. 2) not detecting a proximal presence of an instrument 500 by issuing an alert that the instrument is not properly attached to an arm (400, fig. 1, 2, 3; sec 0080, 0081, 0082, 0083, 0084).
It is noted that Yoshizawa did not particularly recite the instrument as a surgical instrument; however, the Yoshizawa robot is a general robot, thus it would be obvious one having ordinary skill in the art that the robot could be a surgical robot wherein the tool is a surgical instrument. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Goldberg as taught by Yoshizawa for the purpose of safety and efficiency in operating a robot.

Allowable Subject Matter
Claim 8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the limitations of claim 8.
8. A robot as claimed in claim 1, further comprising a data store, the robot configured to: receive data indicative of the surgical instrument identity; store the surgical instrument identity in the data store; subsequently receive a parameter update indicative of a surgical instrument identity and other parameter data; and only store the other parameter data of the parameter update if the surgical instrument identity of the parameter update matches the surgical instrument identity in the data store.  
The prior art does not discloses Claim 17 the robot as claimed in claim 1, wherein the arm comprises a further proximity sensor, wherein the proximity sensor detects the presence of the detectable tag at a first separation from the proximity sensor and the further proximity sensor detects the presence of the detectable tag at a second separation from the further proximity sensor, the second separation being less than the first separation 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE M MANCHO/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        


US-20110218551-A1
US-20070119274-A1
US-20060125806-A1
US-9919424-B1
US-20140081455-A1
US-9622826-B2
US-10335151-B2
US-9566122-B2